                       Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                          LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)                CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                        Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                 kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                        Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                         Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                     Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                 asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                        Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                            mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                        Pooja Chaudhuri (Bar No. 314847)
                                                                         pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)          Washington, D.C. 20005
                   9        melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)              Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)              Additional counsel and representation
               11           anne.robinson@lw.com                     information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,    PLAINTIFFS’ RESPONSE TO
               21                    v.                              DEFENDANTS’ MOTION FOR
                                                                     PARTIAL RELIEF FROM NON-
               22      WILBUR L. ROSS, JR., et al.,                  DISPOSITIVE PRETRIAL ORDER OF
                                                                     MAGISTRATE JUDGES
               23                                     Defendants.
                                                                     Re: Dkt. Nos. 407, 408, 409
               24

               25                                                    Date:    TBD
                                                                     Time:    TBD
               26                                                    Place:   Courtroom 8
                                                                     Judge:   Hon. Lucy H. Koh
               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
 SAN FRANCISCO
                                                                                              FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 2 of 7


                   1          On December 24, 2020, the Magistrate Judge panel ordered Defendants to “produce all of

                   2   the 2,944 documents that declarant Brian DiGiacomo identified on December 12 as ‘likely

                   3   subject to Executive privilege’ in ECF 376-2 ¶ 12, unless they were identified in the December

                   4   21 log and the privilege was not overruled in this order.” Order After In Camera Review of

                   5   Disputed Documents Identified in Government’s December 21 Privilege Log (“Order on

                   6   Defendants’ December 21 Privilege Log”) (Dkt. 407). On December 26, 2020, Defendants filed

                   7   a Motion for Relief from Nondispositive Pretrial Order of Magistrate Judges (“Motion for Partial

                   8   Relief”) (Dkt. 408), asking the Court to reverse the Magistrate Judge panel’s order to produce the

                   9   2,944 documents because these documents are ostensibly not responsive to Plaintiffs’ discovery

               10      requests. Dkt. 408. Shortly thereafter, the Court issued an Order Re: Response to Defendants’

               11      Motion for Partial Relief from Non-Dispositive Pretrial Order of Magistrate Judges (“December

               12      26 Order”) (Dkt. 409), ordering that (1) the parties meet and confer on the issue and (2) Plaintiffs

               13      respond to Defendants’ Motion for Partial Relief by December 28, 2020 at 3 p.m. PT.

               14             On December 28, the parties met and conferred for approximately two hours regarding

               15      the production of these documents, in addition to other discovery related issues. In an effort to

               16      reach resolution of this matter without further Court involvement, Plaintiffs posed several

               17      questions related to this set of documents, and Defendants agreed to provide the requested

               18      information.

               19             Because the parties are continuing to engage in good faith discussions on this issue, the

               20      parties have agreed and respectfully propose that Defendants’ motion for relief be held in

               21      abeyance (along with the respective portion of the Magistrate Judge panel’s December 24, 2020

               22      Order requiring production of this set of documents) until such time as the parties agree to a

               23      resolution or have reached impasse requiring Court resolution. Plaintiffs hope to be able to

               24      provide the Court a further update at or before the case management conference scheduled for

               25      tomorrow, December 29, 2020.

               26

               27

               28

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                         PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
 SAN FRANCISCO
                                                                                                   FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 3 of 7


                   1   Dated: December 28, 2020             LATHAM & WATKINS LLP

                   2                                        By: /s/ Sadik Huseny
                                                               Sadik Huseny
                   3
                                                            Sadik Huseny (Bar No. 224659)
                   4                                        sadik.huseny@lw.com
                                                            Steven M. Bauer (Bar No. 135067)
                   5                                        steven.bauer@lw.com
                                                            Amit Makker (Bar No. 280747)
                   6                                        amit.makker@lw.com
                                                            Shannon D. Lankenau (Bar. No. 294263)
                   7                                        shannon.lankenau@lw.com
                                                            LATHAM & WATKINS LLP
                   8                                        505 Montgomery Street, Suite 2000
                                                            San Francisco, CA 94111
                   9                                        Telephone: 415.391.0600
                                                            Facsimile: 415.395.8095
               10
                                                            Melissa Arbus Sherry (pro hac vice)
               11                                           melissa.sherry@lw.com
                                                            Richard P. Bress (pro hac vice)
               12                                           rick.bress@lw.com
                                                            Anne W. Robinson (pro hac vice)
               13                                           anne.robinson@lw.com
                                                            Tyce R. Walters (pro hac vice)
               14                                           tyce.walters@lw.com
                                                            Gemma Donofrio (pro hac vice)
               15                                           gemma.donofrio@lw.com
                                                            Christine C. Smith (pro hac vice)
               16                                           christine.smith@lw.com
                                                            LATHAM & WATKINS LLP
               17                                           555 Eleventh Street NW, Suite 1000
                                                            Washington, D.C. 20004
               18                                           Telephone: 202.637.2200
                                                            Facsimile: 202.637.2201
               19
                                                            Attorneys for Plaintiffs National Urban League;
               20                                           League of Women Voters; Black Alliance for
                                                            Just Immigration; Harris County, Texas; King
               21                                           County, Washington; City of San Jose,
                                                            California; Rodney Ellis; Adrian Garcia; and
               22                                           the NAACP
               23
                       Dated: December 28, 2020             By: /s/ Jon M. Greenbaum
               24                                           Kristen Clarke (pro hac vice)
                                                            kclarke@lawyerscommittee.org
               25                                           Jon M. Greenbaum (Bar No. 166733)
                                                            jgreenbaum@lawyerscommittee.org
               26                                           Ezra D. Rosenberg (pro hac vice)
                                                            erosenberg@lawyerscommittee.org
               27                                           Ajay Saini (pro hac vice)
                                                            asaini@lawyerscommitee.org
               28                                           Maryum Jordan (Bar No. 325447)

                                                                                   CASE NO. 5:20-CV-05799-LHK
                                                          2 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 4 of 7


                   1                                       mjordan@lawyerscommittee.org
                                                           Pooja Chaudhuri (Bar No. 314847)
                   2                                       pchaudhuri@lawyerscommittee.org
                                                           LAWYERS’ COMMITTEE FOR CIVIL
                   3                                       RIGHTS UNDER LAW
                                                           1500 K Street NW, Suite 900
                   4
                                                           Washington, DC 20005
                   5                                       Telephone: 202.662.8600
                                                           Facsimile: 202.783.0857
                   6
                                                           Attorneys for Plaintiffs National Urban League;
                   7                                       City of San Jose, California; Harris County,
                                                           Texas; League of Women Voters; King County,
                   8                                       Washington; Black Alliance for Just
                                                           Immigration; Rodney Ellis; Adrian Garcia; the
                   9                                       NAACP; and Navajo Nation
               10                                          Wendy R. Weiser (pro hac vice)
               11                                          weiserw@brennan.law.nyu.edu
                                                           Thomas P. Wolf (pro hac vice)
               12                                          wolft@brennan.law.nyu.edu
                                                           Kelly M. Percival (pro hac vice)
               13                                          percivalk@brennan.law.nyu.edu
                                                           BRENNAN CENTER FOR JUSTICE
               14                                          120 Broadway, Suite 1750
                                                           New York, NY 10271
               15                                          Telephone: 646.292.8310
                                                           Facsimile: 212.463.7308
               16
                                                           Attorneys for Plaintiffs National Urban League;
               17
                                                           City of San Jose, California; Harris County,
               18                                          Texas; League of Women Voters; King County,
                                                           Washington; Black Alliance for Just
               19                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                           NAACP; and Navajo Nation
               20
                                                           Mark Rosenbaum (Bar No. 59940)
               21                                          mrosenbaum@publiccounsel.org
                                                           PUBLIC COUNSEL
               22                                          610 South Ardmore Avenue
                                                           Los Angeles, California 90005
               23                                          Telephone: 213.385.2977
               24                                          Facsimile: 213.385.9089

               25                                          Attorneys for Plaintiff City of San Jose

               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
                                                         3 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 5 of 7


                   1                                        Doreen McPaul, Attorney General
                                                            dmcpaul@nndoj.org
                   2                                        Jason Searle (pro hac vice)
                                                            jasearle@nndoj.org
                   3                                        NAVAJO NATION DEPARTMENT OF
                                                            JUSTICE
                   4
                                                            P.O. Box 2010
                   5                                        Window Rock, AZ 86515
                                                            Telephone: (928) 871-6345
                   6
                                                            Attorneys for Navajo Nation
                   7
                       Dated: December 28, 2020             By: /s/ Danielle Goldstein
                   8                                        Michael N. Feuer (Bar No. 111529)
                                                            mike.feuer@lacity.org
                   9                                        Kathleen Kenealy (Bar No. 212289)
                                                            kathleen.kenealy@lacity.org
               10                                           Danielle Goldstein (Bar No. 257486)
               11                                           danielle.goldstein@lacity.org
                                                            Michael Dundas (Bar No. 226930)
               12                                           mike.dundas@lacity.org
                                                            CITY ATTORNEY FOR THE CITY OF
               13                                           LOS ANGELES
                                                            200 N. Main Street, 8th Floor
               14                                           Los Angeles, CA 90012
                                                            Telephone: 213.473.3231
               15                                           Facsimile: 213.978.8312
               16                                           Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: December 28, 2020             By: /s/ Michael Mutalipassi
               18                                           Christopher A. Callihan (Bar No. 203010)
                                                            legalwebmail@ci.salinas.ca.us
               19                                           Michael Mutalipassi (Bar No. 274858)
                                                            michaelmu@ci.salinas.ca.us
               20                                           CITY OF SALINAS
                                                            200 Lincoln Avenue
               21                                           Salinas, CA 93901
                                                            Telephone: 831.758.7256
               22                                           Facsimile: 831.758.7257
               23                                           Attorneys for Plaintiff City of Salinas
               24
                       Dated: December 28, 2020             By: /s/ Rafey S. Balabanian
               25                                           Rafey S. Balabanian (Bar No. 315962)
                                                            rbalabanian@edelson.com
               26                                           Lily E. Hough (Bar No. 315277)
                                                            lhough@edelson.com
               27                                           EDELSON P.C.
                                                            123 Townsend Street, Suite 100
               28                                           San Francisco, CA 94107

                                                                                   CASE NO. 5:20-CV-05799-LHK
                                                          4 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 6 of 7


                   1                                        Telephone: 415.212.9300
                                                            Facsimile: 415.373.9435
                   2
                                                            Rebecca Hirsch (pro hac vice)
                   3                                        rebecca.hirsch2@cityofchicago.org
                                                            CORPORATION COUNSEL FOR THE
                   4
                                                            CITY OF CHICAGO
                   5                                        Mark A. Flessner
                                                            Stephen J. Kane
                   6                                        121 N. LaSalle Street, Room 600
                                                            Chicago, IL 60602
                   7                                        Telephone: (312) 744-8143
                                                            Facsimile: (312) 744-5185
                   8
                                                            Attorneys for Plaintiff City of Chicago
                   9
                       Dated: December 28, 2020             By: /s/ Donald R. Pongrace
               10                                           Donald R. Pongrace (pro hac vice)
                                                            dpongrace@akingump.com
               11
                                                            Merrill C. Godfrey (Bar No. 200437)
               12                                           mgodfrey@akingump.com
                                                            AKIN GUMP STRAUSS HAUER & FELD
               13                                           LLP
                                                            2001 K St., N.W.
               14                                           Washington, D.C. 20006
                                                            Telephone: (202) 887-4000
               15                                           Facsimile: 202-887-4288
               16                                           Attorneys for Plaintiff Gila River Indian
                                                            Community
               17
                       Dated: December 28, 2020             By: /s/ David I. Holtzman
               18
                                                            David I. Holtzman (Bar No. 299287)
               19                                           David.Holtzman@hklaw.com
                                                            HOLLAND & KNIGHT LLP
               20                                           Daniel P. Kappes
                                                            Jacqueline N. Harvey
               21                                           50 California Street, 28th Floor
                                                            San Francisco, CA 94111
               22                                           Telephone: (415) 743-6970
                                                            Fax: (415) 743-6910
               23
                                                            Attorneys for Plaintiff County of Los Angeles
               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
                                                          5 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 410 Filed 12/28/20 Page 7 of 7


                   1                                           ATTESTATION
                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4   in this filing.
                   5   Dated: December 28, 2020                         LATHAM & WATKINS LLP
                   6
                                                                        By: /s/ Sadik Huseny
                   7
                                                                            Sadik Huseny
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
                                                                     6 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                 FOR PARTIAL RELIEF
